Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 5-17-2021. Claims 1-15 and 17-21 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (“Tay” 20140281895 A1) in view of Katic (20150220500 A1) and Kadishay et al. (“Kadishay” 20140068509 A1). 
Claim 1: Tay discloses a method for sharing content, comprising: generating a visual indicator based on received input that selects a subset of content from displayed content; displaying the visual indicator with respect to the selection of the subset of content; determining, an amount of content, from the subset of content, that is to be shared (Figures 9, 13-14; Paragraphs 63-64 and 68; user selects a subset of content further the system allows for cropping of content within the subset; Paragraph 71 allows user to share the content);
generating an output that includes the amount of content (Figure 14 and Paragraph 68; preview generated); 
Tay may not explicitly disclose providing a user interface that enables additional content to be added to the output; Therefore Katic is provided to address further limitations of the claim. Katic discloses a functionality where a piece of content is selected (i.e. hyperlink) (abstract), further a functionality is provided to determine what content to share (Figure 11 and Paragraphs 43, 55-59 and 85-86; system selects author/title information along with image) while also allowing a user to input additional content (Figure 6:604). Katic further provides a completed preview which can be shared (Paragraph 63).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide a capability to add additional content as taught by Katic. One would have been motivated to provide the functionality because it allows a user to further customize the shared information for a better user experience. 
Tay may not explicitly disclose determining a context of the subset of content;
Nor determining an amount of content, from the subset of content, that is to be shared, the amount of content being either more content or less content than is contained within the visual indicator and being based, at least in part, on: 
the determined context of the subset of content; one or more rules associated with the visual indicator; and neighboring content associated with the subset of content.
Tay references that content can be posted to a plurality of content feeds (i.e. blog/message/email) (Paragraphs 48-49), but may not explicitly disclose each item in determining, based on a received input, whether the output will be electronically shared in a first medium or a second medium; providing the output to the first medium when a first input is received; and providing the output to the second medium when a second input is received. 
Therefore Kadishay is provided and discloses an enhanced highlighting feature, which accepts a highlight/selection of text/article and determines context through rules and neighboring content in order to provide additional/less content (i.e. article) (Figures 2j-2k, Paragraphs 5, 37-38). Further Kadishay allows for a selection that will share the content with a plurality of different mediums (Figure 2l and Paragraphs 21, 34 and 51; email or social). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide an extended contextual highlight based on context, rules and neighboring content, while also providing functionality to determine where content will be provided as taught by Kadishay. One would have been motivated to provide the functionality because it delivers expanded captures of important content for a user, and efficiently allows distribution thereby improving a user experience.
Claim 2: Tay, Katic and Kadishay disclose a method of claim 1, further comprising changing a position of the visual indicator to change the selection of the subset of content (Katic: Paragraph 68; crop content). 
Claim 3: Tay, Katic Kadishay disclose a method of claim 1, further comprising changing a size of the visual indicator to change the selection of the subset of content (Katic: Paragraph 68; cropped content with highlight is modified in size and Kadishay: Figures 2j-k). 
Claim 4: Tay, Katic Kadishay disclose a method of claim 1, method of claim 1, wherein the first medium is a social medial site (Katic: Paragraph 47-48 and Kadishay: Figure 2l and Paragraphs 21, 34 and 51).
Claim 5: Tay, Katic and Kadishay disclose a method of claim 1, method of claim 1, wherein the second medium is an electronic message (Katic: Paragraphs 48-49; email and Kadishay: Figure 2l and Paragraphs 21, 34 and 51).
Claim 6: Tay, Katic and Kadishay disclose a method of claim 1, method of claim 1, wherein the additional content is text content that is associated with the subset of content (Katic: 55-59 and 85-86 and Kadishay: Figures 2j-k; remainder of article). 
Claim 8 is similar in scope to claim 1 and therefore rejected under the same rationale. Tay provides selection of content through highlighting capability and further content is prepared and presented. Kadishay expands the highlighted area based on context.
Claim 9 is similar in scope to claim 1 and therefore rejected under the same rationale. Katic allows user to add additional content. 
Claim 10 is similar in scope to claim 3 and therefore rejected under the same rationale (Katic: Paragraph 68; cropped content with highlight encloses content).
Claim 11: Tay, Katic and Kadishay disclose a system of claim 8, wherein the preparing the selected content for display comprises displaying the selected content on a card (Tay: Figure 5-6 and Paragraph 59; preview pane/card). 
Claim 12: Tay, Katic and Kadishay disclose a system of claim 8, wherein the preparing the selected content for display comprises displaying additional content, along with the selected content, on a card (Katic: figure 6:608; pane provides additional content Kadishay: Figures 2j-k; remainder of article provided). 
Claim 13: Tay, Katic and Kadishay disclose a system of claim 8, wherein determining the starting point of the selected content and the ending point of the selected content comprises determining one or more tags associated with the selected content(Katic: Paragraph 32). 
Claim 14: Tay, Katic and Kadishay disclose a system of claim 8, wherein preparing the selected content for display comprises generating a preview of the selected content. Katic further provides a completed preview which can be shared (Figure 6 and abstract and Paragraph 59 and Kadishay: 2k; previews highlight).
Claim 15 is similar in scope to claims 1 and 11-12 and therefore rejected under the same rationale. Tay provides selection of content, Katic selects author/title/image as regions of interest and further the pane/card of Tay and Katic can be shared. Kadishay expands the highlighted area based on context.

Claim 17: Tay, Katic and Kadishay disclose a method of claim 15, further comprising generating a preview of the content to be shared (Katic: Paragraph 43; preview of possible post provided; Kadishay: 2k; previews highlight). 
Claim 18: Tay, Katic and Kadishay disclose a method of claim 17, wherein the preview is editable (Katic: Paragraph 43; preview can be edited by user).
Claim 19: Tay, Katic and Kadishay disclose a method of claim 17, further comprising updating the preview based on received content (Katic: Paragraph 43).
Claim 20: Tay, Katic and Kadishay disclose a method of claim 17, further comprising updating the preview based on an updated region of interest (Kadishay: 2j-k; previews improved highlight).
Claim 21: Tay, Katic and Kadishay disclose a method of claim 17, further comprising updating the preview based, at least in part, on received input (Kadishay: Figures 2j-k and Paragraphs 37-38).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (“Tay” 20140281895 A1), Katic (20150220500 A1) and Kadishay et al. (“Kadishay” 20140068509 A1) in further view of “The Trick to emailing more than five phots at once in iOS 7” https://ios.gadgethacks.com/how-to/trick-emailing-more-than-five-photos-once-ios-7-plus-better-way-do-it-0148887/ , Osas Obaiza, Pages 1-10, 10-4-2013 (“Obaiza”). 
Claim 7: Tay, Katic and Kadishay disclose a method of claim 1, but may not explicitly disclose wherein the output is an image that includes the amount of content and the additional content (Katic: Paragraph 59; provides the additional content). Obaiza is further disclosed because it provides a functionality for sharing content and displays the amount of content being shared (Page 4, “the five shot method for adding photos to email” images). Shows 5 and 8 images are selected respectively.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide an amount of selected content as taught by Obaiza. One would have been motivated to provide the functionality because it allows the user to know exact amounts of content being provided eliminating possible distribution errors.


  

Response to Arguments
Applicant's argument have been considered but are not persuasive. Applicant has argued that Kadishay does not provide an improvement of selection, does not utilize context of content, nor provide rules associated with the visual indicator. Examiner respectfully disagrees. 
First, applicant has not defined in any explicit terms what an improvement of a selection must consist of. An improvement can range many areas of the content in addition to actions associated with the content. There is no clear quantifiable metric of an improvement found in the claims and is therefore subject to the broadest reasonable interpretation. 
Applicant has also argued that context is not used to improve a selection. Again applicant has not provided an explicit method by which context must be measured. Context is understood to provide a frame of reference or show some sort of relationship. 
Kadishay using tags provides that frame of reference or relationship. The tags relate/link similar pieces of content data and if a user selects one piece of content the mapping context of that content would be understood to capture all items with similar tags. 
Last, applicant states that no rules are associated with the visual indicator. Examiner would like to point out that the rules are not defined and therefore any action that regulates or governs an activity in Kadishay regarding the visual indicator maps to the recited claim language. For example see paragraph 38 of Kadishay.
([0038] In some implementations, a suggestion can then be made to modify the selection to include the entire article (and/or any entire unit in the content that has been detected as partially selected.) For example, this can be done by recognizing tags and/or other identifiers in the underlying document that defines certain content to be part of the same article. As a result, the menu 228 can include at least one operation identifier 234 that corresponds to modifying the selection, such as by enlarging or diminishing the selection. 
addresses the new limitations regarding expanding highlighted/selected areas of content based on context.)
Here a clear rules would be if applicant does not select entire article provide option to modify selection to include the entire article. 
For the reasons stated above it is believed that the current rejection maps and appropriately addresses the claims. 







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zaidi (20170124150 A1) [0008] Legend include along with selected content to maintain context.

Nordstrom 8890827 B1/10013152 B2

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        5-30-2021